                                    Case 2:18-cv-09360 Document 1 Filed 11/01/18 Page 1 of 29 Page ID #:1



                               1    Lisa S. Kantor, State Bar No. 110678
                                     lkantor@kantorlaw.net
                               2    J. David Oswalt, State Bar No. 73439
                                     jowsalt@kantorlaw.net
                               3    Timothy J. Rozelle, State Bar No. 298332
                                     trozelle@kantorlaw.net
                               4    KANTOR & KANTOR, LLP
                                    19839 Nordhoff Street
                               5    Northridge, CA 91324
                                    Telephone: (818) 886-2525
                               6    Facsimile: (818) 350-6272
                               7    Attorneys for Plaintiff,
                                    Sovereign Asset Management, Inc.
                               8
                               9
                               10                       UNITED STATES DISTRICT COURT
                               11                     CENTRAL DISTRICT OF CALIFORNIA
                               12                                  WESTERN DIVISION
Northridge, California 91324




                               13
 KANTOR & KANTOR LLP
  19839 Nordhoff Street

       (818) 886 2525




                               14   SOVEREIGN ASSET                        )   Case No.:
                                    MANAGEMENT, INC.,                      )
                               15                                          )   COMPLAINT FOR
                                                      Plaintiff,           )
                               16                                          )   INTENTIONAL INTERFERENCE
                                            vs.                            )   WITH PROSPECTIVE
                               17                                          )   ECONOMNIC ADVANTAGE
                                    HEALTH NET LIFE INSURANCE              )
                               18   COMPANY;                               )   PUNITIVE DAMAGES
                                    CENTENE CORPORATION;                   )
                               19                                          )   DEMAND FOR JURY
                                                      Defendants.          )
                               20                                          )
                                                                           )
                               21
                               22
                               23
                               24
                               25
                               26
                               27
                               28


                                                                       COMPLAINT
                                    Case 2:18-cv-09360 Document 1 Filed 11/01/18 Page 2 of 29 Page ID #:2



                               1                                          PARTIES
                               2          1.     Plaintiff Sovereign Asset Management, Inc. (“Sovereign”) is a
                               3    corporation duly organized and existing under the laws of Delaware, doing business
                               4    as “Sovereign Health Group.”
                               5          2.     In December 2008, Sovereign purchased and became the sole owner of
                               6    Dual Diagnosis Treatment Center, Inc. (“Dual Diagnosis”), a corporation organized
                               7    and existing under the laws of California. Dual Diagnosis does business as
                               8    “Sovereign Health of California” and on occasion under other names as permitted by
                               9    law. Dual Diagnosis operated and maintained behavioral health treatment facilities in
                               10   California, and is the parent company of other entities which operate and maintain
                               11   behavioral health treatment centers in Orange County, California, and in other states
                               12   around the country, including Arizona, Texas, and Florida. Collectively these entities
Northridge, California 91324




                               13   and facilities are referred to as the “Sovereign entities” and the “Sovereign facilities.”
 KANTOR & KANTOR LLP
  19839 Nordhoff Street

       (818) 886 2525




                               14         3.     Defendant Health Net Life Insurance Company (“Health Net”) is a
                               15   California corporation with its principal place of business at 21281 Burbank
                               16   Boulevard, Building B3, Woodland Hills, California. Health Net sells individual
                               17   health insurance policies in California.
                               18         4.     Defendant Centene Corporation is a Fortune 500 company with its
                               19   headquarters in St. Louis, Missouri. Centene is the parent company of Health Net.
                               20   Centene also has an office in Woodland Hills, California.
                               21         5.     Manatt, Phelps and Phillips, LLC (“Manatt”) is a law firm which
                               22   advertises itself as a “multidisciplinary, integrated national professional services
                               23   firm.” It has offices in Los Angeles, Orange County, Palo Alto, San Francisco,
                               24   Sacramento, New York, Albany, Chicago and Washington, D.C. Kenneth B. Julian
                               25   is a partner in Manatt’s Orange County office. Immediately prior to becoming a
                               26   partner at the Manatt law firm, Julian was a deputy chief in the Orange County office
                               27   of the U.S. Attorney for the Central District of California. John LeBlanc is a partner
                               28

                                                                             2
                                                                         COMPLAINT
                                    Case 2:18-cv-09360 Document 1 Filed 11/01/18 Page 3 of 29 Page ID #:3



                               1    in Manatt’s Los Angeles Office and a co-chair of the firm’s national healthcare
                               2    litigation practice. Ileana Hernandez is a partner in Manatt’s Los Angeles Office.
                               3          6.     Jurisdiction is based on diversity of citizenship pursuant to 28 U.S.C.
                               4    § 1332. The amount in controversy, exclusive of interest and costs, exceeds the sum
                               5    of $75,000.00.
                               6          7.     Defendants reside in this judicial district and much of the conduct that is
                               7    the subject of this lawsuit occurred within this judicial district. Venue is proper in
                               8    this judicial district pursuant to 28 U.S.C. §1391 (b)(2) and (c)(2).
                               9          8.     The Sovereign facilities were award winning providers of
                               10   comprehensive addiction and mental health treatment programs.
                               11         9.     At all relevant times, the Sovereign facilities were “out-of-network”
                               12   health care providers with respect to Health Net. In other words, none of the
Northridge, California 91324




                               13   Sovereign facilities contracted with Health Net to provide behavioral health services
 KANTOR & KANTOR LLP
  19839 Nordhoff Street

       (818) 886 2525




                               14   to Health Net insureds at a discounted rate pursuant to what is commonly referred to
                               15   as an “in-network” contract.
                               16                             THE ASSIGNEE LITIGATION
                               17         10.    In 2015 and 2016, Sovereign, through its subsidiaries, admitted and
                               18   treated over 400 patients who had health insurance policies issued by Health Net.
                               19   Upon admission, the Sovereign entities verified each patient’s benefits and obtained a
                               20   signed valid Assignment of Benefits.
                               21         11.    Sovereign and its subsidiaries rendered services to these patients and
                               22   billed Health Net for those services.
                               23         12.    However, contrary to the manner in which it had accepted and paid
                               24   claims for the period 2012 through 2014, Health Net failed and refused to pay for its
                               25   members’ treatment at the Sovereign facilities.
                               26         13.    As the assignee of the Health Net members’ claims, on June 30, 2016,
                               27   Sovereign filed a lawsuit in Superior Court for the County of Los Angeles against
                               28   Health Net and related entities. That lawsuit was assigned Case No. LC104357

                                                                             3
                                                                         COMPLAINT
                                    Case 2:18-cv-09360 Document 1 Filed 11/01/18 Page 4 of 29 Page ID #:4



                               1    (“Assignee litigation”). The Assignee litigation seeks over $55 million in unpaid
                               2    claims, statutory interest and attorney fees under Brandt v. Superior Court, 37 Cal.3d
                               3    813 (1985).
                               4            14.   This action is brought by Sovereign in its own right, not as assignee of
                               5    patient claims. See Bush v. Superior Court, 10 Cal.App.4th 1374, 1380 (1992).
                               6                              THE HEALTH NET POLICIES
                               7            15.   Effective 2014, the Affordable Care Act (“ACA”) required health
                               8    insurance plans, including those sold by Health Net, to provide ten categories of
                               9    “essential health benefits,” including mental health and substance abuse treatment.
                               10   42 U.S.C. § 18022. In addition, under the ACA, states established on-line
                               11   “exchanges,” where the new ACA-compliant plans were marketed. Health Net began
                               12   marketing its new health insurance plans through these exchanges (“ACA Plans”).
Northridge, California 91324




                               13   As explained below, one unique feature of Health Net’s new plans was that out-of-
 KANTOR & KANTOR LLP
  19839 Nordhoff Street

       (818) 886 2525




                               14   network providers of substance abuse treatment, like Sovereign, would be reimbursed
                               15   at 75 percent of their billed charges, which was an unusually high reimbursement
                               16   rate.
                               17           16.   The Health Net policies at issue in this action are the 2015 and 2016
                               18   individual preferred provider organization (“PPO”) policies. The Health Net 2015
                               19   individual PPO health insurance policies provided that the Maximum Allowable
                               20   Amount to be paid to out of network mental health providers is determined as
                               21   follows:
                               22           Maximum Allowable Amount for Physician services is determined by
                               23           applying a designated percentile from the database of Physician charges
                               24           from the FAIR Health RV Benchmarks or a similar type of database of
                               25           Physician charges.
                               26           For all other types of services, Maximum Allowable Amount is
                               27           determined by applying a percentage of what Medicare would allow
                               28

                                                                             4
                                                                         COMPLAINT
                                    Case 2:18-cv-09360 Document 1 Filed 11/01/18 Page 5 of 29 Page ID #:5



                               1          (known as the Medicare allowable amount). The Maximum Allowable
                               2          Amount for such services is 190% of the Medicare allowable amount.
                               3          In the event the applicable service or database does not include an
                               4          amount for the service or supply provided, Maximum Allowable
                               5          Amount shall be deemed to be 75% of the covered charges billed by the
                               6          provider.
                               7          17.    The Health Net Individual 2016 PPO policies contains an identical
                               8    provision, except for the “Physician services” section. The 2016 policies provide that
                               9    “Maximum Allowable Amount for Physician services is determined by applying the
                               10   85tth percentile from the database of Physician Charges from the FAIR Health RV
                               11   Benchmarks or a similar type of database of Physician charges.”
                               12         18.    Medicare does not provide a rate for inpatient, residential or outpatient
Northridge, California 91324




                               13   facility based charges for behavioral health because such facilities are not eligible to
 KANTOR & KANTOR LLP
  19839 Nordhoff Street

       (818) 886 2525




                               14   participate in Medicare. Consequently, pursuant to the terms of the Health Net
                               15   policies, Health Net was required to pay facility claims for inpatient, residential or
                               16   outpatient treatment based on 75% of the charges billed by the facility.
                               17         19.    During 2015 and 2016, Health Net knew that it was required to pay 75%
                               18   of billed charges submitted by the Sovereign facilities, as it had previously paid such
                               19   amounts in 2012, 2013, and 2014.
                               20            HEALTH NET PLAN LANGUAGE CAUSES INCREASE IN
                               21                                INSUREDS AND CLAIMS
                               22         20.    In 2014 and 2015, Health Net saw dramatic increases in the number of
                               23   insureds under its individual PPO ACA Plans. As disclosed in Health Net’s SEC
                               24   filings, enrollment in individual plans in Health Net’s Western Region, which
                               25   includes California and Arizona, increased 188.7 percent from year-end 2013 to year-
                               26   end 2014, from approximately 115,000 members to 332,000 members. In California
                               27   alone, membership increased 137.0 percent, from approximately 100,000 members to
                               28   237,000 members. According to Health Net, this significant increase was primarily

                                                                             5
                                                                         COMPLAINT
                                    Case 2:18-cv-09360 Document 1 Filed 11/01/18 Page 6 of 29 Page ID #:6



                               1    due to an increase in new individual members from the ACA exchanges in California
                               2    and Arizona.
                               3          21.    Along with this huge increase in the number of insureds, Health Net saw
                               4    an even more dramatic increase in the number and dollar amount of claims. In its
                               5    filings with the California Department of Insurance (“DOI”), Health Net disclosed
                               6    that in 2014 it had earned $233.5 million in premiums for California plans and
                               7    incurred $345.5 million in claims on those policies. However, in the following year,
                               8    2015, Health Net had earned only $189 million in premiums, but had incurred over
                               9    $473 million in claims, a loss of $287 million.
                               10         22.    The increase in the dollar amount of claims related to the treatment of
                               11   substance abuse was particularly dramatic. According to Health Net’s DOI filings, its
                               12   paid substance abuse claims in California increased 1,577 percent from 2014 to 2015.
Northridge, California 91324




                               13   Out-of-network substance abuse claims alone accounted for 42.7 percent of all of
 KANTOR & KANTOR LLP
  19839 Nordhoff Street

       (818) 886 2525




                               14   Health Net’s claims in California in 2015, i.e., $202,385,210 out of a total of
                               15   $473,970,047.
                               16         23.    Why the large amount of out-of-network substance abuse claims? Health
                               17   Net told the DOI that this was result of a “coding pitfall” in the way out-of-network
                               18   substance abuse providers were paid under the new Health Net ACA Plans:
                               19         In CY 2015, Out-of-Network substance abuse claims consumed 42.7%
                               20         of the dollars spent for this block of business. Prior to 2016, Out of
                               21         Network substance abuse claims were paid as a % of billed because a
                               22         Medicare Allowable rate was not available of this claim category. . .
                               23         We have fixed this coding pitfall, which will allow us to establish a
                               24         reasonable reimbursement rate. This drop in reimbursement rate is
                               25         expected to reduce OON [out-of-network] substance abuse claims by
                               26         80%.
                               27         24.    In other words, Health Net told the DOI that it could reduce its out-of-
                               28   network substance abuse claims, totaling $202 million in 2015, by 80 percent solely

                                                                            6
                                                                        COMPLAINT
                                    Case 2:18-cv-09360 Document 1 Filed 11/01/18 Page 7 of 29 Page ID #:7



                               1    by eliminating the provision that paid out-of-network providers at 75 percent of billed
                               2    charges.
                               3          25.    The dramatic effect of the “coding pitfall” is illustrated by the fact that
                               4    out-of-network behavioral health claims, which include substance abuse claims, were
                               5    over 9,000 percent greater in 2015 than in-network behavioral health claims. Health
                               6    Net attributed this difference solely to the fact that out-of-network claims were
                               7    required to be paid at a percentage of billed charges rather than at a much lower
                               8    negotiated rate it paid to its in-network providers.
                               9                         CENTENE – HEALTH NET MERGER
                               10         26.    In 2014, Health Net began to explore the possibility of merging with a
                               11   larger corporation. In November 2014, Health Net CEO Jay Gellert and Centene
                               12   CEO Michael Neidorff met for the first time to discuss a potential merger of their
Northridge, California 91324




                               13   companies. At the initial meeting, they did not discuss financial details of a possible
 KANTOR & KANTOR LLP
  19839 Nordhoff Street

       (818) 886 2525




                               14   merger. Health Net apparently spoke with two other interested buyers in the
                               15   beginning of 2015, but those negotiations were not fruitful.
                               16         27.    After Health Net reported an increase in insureds and a positive financial
                               17   report in early 2015, Centene re-initiated merger discussions with Health Net, and
                               18   negotiations began in earnest in June 2015. On July 2, 2015, Health Net announced
                               19   that it had entered into a merger agreement with Centene under which Centene would
                               20   acquire 100% of Health Net.
                               21         28.    In October 2015, Health Net's stockholders voted to approve the
                               22   adoption of the merger agreement with Centene. When the deal was finalized, it was
                               23   valued at $6.8 billion. Health Net’s CEO received a golden parachute worth
                               24   $54,000,000.00 and its CFO received a golden parachute worth $23,400,000.00.
                               25         29.    In March 2016, the California DOI concluded its review of the merger
                               26   and granted conditional approval, mandating that Centene keep Health Net’s
                               27   individual plans on Covered California, that Health Net ensure its networks of
                               28   providers was adequate to meet the needs of its insureds, and that Health Net make

                                                                             7
                                                                         COMPLAINT
                                    Case 2:18-cv-09360 Document 1 Filed 11/01/18 Page 8 of 29 Page ID #:8



                               1    efforts to improve its ratings on the “report card” issued to it by California Office of
                               2    Patient Advocacy.
                               3      HEALTH NET CLAIMS FORCE CENTENE TO REPORT INCREASED
                               4    LIABILITIES AND ADMIT DESIGN FLAWS IN HEALTH NET POLICIES
                               5          30.    In July 2016, after the effective date of its merger with Health Net,
                               6    Centene was forced to disclose to its shareholders that Health Net had incurred $390
                               7    million in liabilities, which existed as of the March 24, 2016 merger date, but had not
                               8    been properly accounted for and disclosed. At least $140 million of the undisclosed
                               9    liabilities related to substance abuse claims in California. The increased liabilities
                               10   were greater than Health Net’s entire pre-tax annual earnings for any of the prior five
                               11   years. The acknowledgment by Centene of the undisclosed liabilities and their impact
                               12   on Health Net’s earnings made it abundantly clear to Centene’s shareholders that the
Northridge, California 91324




                               13   amount Centene had paid to purchase Health Net had been predicated on vastly
 KANTOR & KANTOR LLP
  19839 Nordhoff Street

       (818) 886 2525




                               14   overstated historical earnings by Health Net. Centene auditors required it to report
                               15   these increased liabilities in filings with the U.S. Securities and Exchange
                               16   Commission. Further, its reporting of Health Net’s revenue and income had to be
                               17   drastically reduced. This prompted Centene and Health Net to seek approval from the
                               18   DOI to both increase premiums, and to alter plan terms, which changes included
                               19   reductions in reimbursement rates for out of network providers.
                               20         31.    Centene and Health Net worked feverishly to control the negative
                               21   publicity resulting from the required disclosure of accurate financial information. For
                               22   instance, on July 26, 2016, during a conference call with numerous financial analysts
                               23   whose opinions were critical to maintaining Centene’s stock price, Centene CFO
                               24   Jeffrey Schwaenke, discussing losses resulting from Health Net-related substance
                               25   abuse treatment claims in California said, “[w]e have taken steps to mitigate the
                               26   substance abuse treatment center cost in the individual commercial business in
                               27   California including modifications to plan design,” and that Centene was “actively
                               28

                                                                             8
                                                                         COMPLAINT
                                    Case 2:18-cv-09360 Document 1 Filed 11/01/18 Page 9 of 29 Page ID #:9



                               1    working” with the CDI to “ensure we maintain a competitive individual commercial
                               2    product in 2017.”
                               3          32.    Centene CEO Michael Neidorff added in that same analyst call that
                               4    Centene was meeting with the California Insurance Commissioner and was “being
                               5    very aggressive in fixing it.” He explained further that Centene was “working with
                               6    the state at the highest levels to redesign the PPO product. There were major flaws in
                               7    it, and we corrected that. There’s a combination of correcting it and ensuring that it’s
                               8    competitive, ensuring that it attracts a balanced book of business.” Later on during
                               9    the same conference call, he reiterated that “[t]he issue is the certificates of coverage
                               10   and they are being changed for 2017,” so that “the behavioral issue is being dealt with
                               11   with [sic] the benefit designs.” Mr. Neidorff explained that the Health Net PPO plans
                               12   had “product design issues,” but insisted “we’re bringing the product design in line.”
Northridge, California 91324




                               13   Referring again to the discussions with CDI regarding the PPO redesign, he said
 KANTOR & KANTOR LLP
  19839 Nordhoff Street

       (818) 886 2525




                               14   “[w]e’re closing – I don’t want to call it loopholes – some openings that the state
                               15   understands.”
                               16         33.    Moreover, on July 28, 2016, during an appearance on the CNBC show,
                               17   “Mad Money,” Mr. Neidorff responded to a question regarding losses in Health Net’s
                               18   California business by stating, “we have an issue there, we’re working very closely
                               19   with the Department of Insurance … that the individual PPO had a bad product
                               20   design. And we knew that, and we’ve already submitted the changes, effective
                               21   January 1 of ’17. They’re gonna be fully approved, so it’s a competitive product.”
                               22         34.    Further, during another analyst call on October 23, 2016. Mr. Neidorff
                               23   returned to the issue of the design flaws in Health Net’s individual PPO plans and
                               24   Centene’s efforts to fix them. He detailed some of the key changes, including “the
                               25   first time inclusion of an out-of-network deductible for platinum and gold plans,” a
                               26   “significant increase in the out-of-network maximum out-of-pocket level,” the
                               27   “elimination of non-emergent out-of-state coverage and travel network access,” the
                               28   “elimination of the default rate of 75% of billed charges to out-of-network services

                                                                             9
                                                                         COMPLAINT
                                    Case 2:18-cv-09360 Document 1 Filed 11/01/18 Page 10 of 29 Page ID #:10



                               1    that do not have a Medicare rate,” and “restrictions on third-party premium payments,
                               2    which were not included in the original 2016 offering.” Mr. Neidorff said, “[t]he
                               3    previous design I would almost characterize as an inexpensive indemnity-type
                               4    product. And it was a loss for Health Net in 2015 as well, we knew that.”
                               5          35.    Speaking further about Health Net’s PPO plan prior to 2017, Mr.
                               6    Neidorff said, “when you look at all the products associated with it, the out-of-
                               7    network coverage, the benefit design they had before without the Medicare Maximum
                               8    and the other issues where there was a percent of billed charges, basically out-of-
                               9    network providers could do what they wanted and we are liable at a time for 75% of
                               10   billed charges ‘til they change their certificate of coverage. So, virtually putting in the
                               11   changes that I discussed during my formal remarks eliminates the incentives to put
                               12   people into that product at the same level. … It was a bad design before. The state,
Northridge, California 91324




                               13   everybody recognized it. It’s been fully fixed.”
 KANTOR & KANTOR LLP
  19839 Nordhoff Street

       (818) 886 2525




                               14         36.    In addition, at the Morgan Stanley Global Health Care Conference on
                               15   September 13, 2016, Mr. Neidorff stated that Centene had “dealt with” its losses and
                               16   liabilities for Health Net substance abuse treatment claims in California by
                               17   “chang[ing] the benefit level,” and said it was working with the California CDI to
                               18   “fix the PPO in California.” He added, “[t]here were some design flaws that were just
                               19   so obvious to those of us who have been doing it for a long time. Those have been
                               20   fixed. The Commissioner has asked to meet as early as this week to try and finalize
                               21   things . . . If not, we will do it early next week.” Mr. Neidorff went on to explain
                               22   some of the “design flaws” in the Health Net PPO plans that had led to substance
                               23   abuse treatment claim liability:
                               24         There were not the incentives. A PPO is designed to give people an
                               25         option to go out of network, but really it should be designed to encourage
                               26         people to stay in network. This had none of that. There were no caps on
                               27         maximum allowances. We had the most liberal -- or Health Net had the
                               28

                                                                             10
                                                                         COMPLAINT
                                    Case 2:18-cv-09360 Document 1 Filed 11/01/18 Page 11 of 29 Page ID #:11



                               1          most liberal PPO out there, which encouraged adverse selection. We
                               2          knew that when we bought the company. We had done our homework
                               3          But we knew we had the prior purchase accounting methodology to deal
                               4          with it. And we knew what it would take to fix it. And that’s just what
                               5          we have been doing, very methodically. And we’re very comfortable.
                               6          The deductibles will be $5,000 and $10,000, from no deductible. You do
                               7          things so people will use the in-network. It will be a very competitive --
                               8          if we get the changes we want, we will be able to do it with virtually no
                               9          rate increase. And it shows you the order of magnitude.
                               10                       DEFENDANTS’ UNLAWFUL CONDUCT
                               11         37.    In the second half of 2015, Health Net and Centene began a systematic
                               12   campaign to resolve the problem relating to the unprofitable nature the Health Net
Northridge, California 91324




                               13   PPO policies. Rather than accept the losses which occurred as the result of its own
 KANTOR & KANTOR LLP
  19839 Nordhoff Street

       (818) 886 2525




                               14   acknowledged plan design flaws, Health Net and Centene instead chose to resolve its
                               15   financial issues by arbitrarily reducing or eliminating entirely all payments to out-of-
                               16   network substance abuse providers in California. In November 2015, Health Net’s
                               17   payments to in excess of 1,000 California substance abuse treatment centers became
                               18   sporadic. The reduction or elimination of benefit payments was not limited to the
                               19   Sovereign entities, but was a uniform practice put in place by Health Net and Centene
                               20   impacting claims submitted by in excess of 1,000 California substance treatment
                               21   centers.
                               22         38.    In January 2016, in what can only be characterized as a fraudulent
                               23   scheme to avoid having to pay plans in accordance with its own acknowledged
                               24   “flawed designs,” and with no factual basis to do so, Health Net instituted a special
                               25   investigation unit (“SIU”) “audit” of all or substantially all substance abuse treatment
                               26   centers in California. This audit was directed by John LeBlanc and Ileana Hernandez
                               27   from Manatt.
                               28

                                                                            11
                                                                        COMPLAINT
                                    Case 2:18-cv-09360 Document 1 Filed 11/01/18 Page 12 of 29 Page ID #:12



                               1             39.   In connection with the “audit,” Health Net’s Director of SIU, Matthew
                               2    Ciganek, sent boiler plate form letters to in excess of 1,000 treatment centers, which
                               3    imposed unlawful and onerous burdens on how claims had to be submitted, including
                               4    requesting extensive and unusual amounts of documentation in a short time frame (15
                               5    days).
                               6             40.   The letter also stated that Health Net was suspending payment on claims
                               7    previously submitted and that Health Net was investigating alleged fraudulent
                               8    practices. However, the suspension of benefits was contemporaneous with Centene’s
                               9    acknowledgement of both prior Health Net plan design flaws, and its current activity
                               10   to correct said flaws, and was incontrovertibly a fraudulent scheme to be used as a
                               11   subterfuge for Health Net to avoid the payment of valid claims, and in so doing avoid
                               12   the hundreds of millions of dollars in losses which resulted from its own
Northridge, California 91324




                               13   acknowledged plan design.
 KANTOR & KANTOR LLP
  19839 Nordhoff Street

       (818) 886 2525




                               14            41.   In putting its fraudulent scheme into effect, Health Net alleged that the
                               15   act of treatment providers waiving the patients’ deductibles, copayments or co-
                               16   insurance could raise questions regarding false or fraudulent claims. However,
                               17   Health Net’s 2015 and 2016 ACA Plans were coinsurance only policies in which
                               18   deductible and copayments are not applicable for out-of-network services. It is
                               19   impossible for treatment providers to determine (or waive) co-insurance amounts
                               20   until a claim is paid. Nevertheless, Health Net and Centene predicated an
                               21   investigation of fraud involving waiver of co-insurance amounts on claims that had
                               22   not yet been paid!
                               23            42.   Furthermore, as noted above, after the merger closed, Centene CEO
                               24   acknowledged that Health Net’s ACA Plans had “design flaws,” and specifically
                               25   listed as one of the flaws the fact that the plans did not require a co-payment or
                               26   deductible for out-of-network services. Again, the scheme put in place by Manatt,
                               27   Health Net and Centene to avoid payment of valid claims through the initiation of a
                               28   “special investigation” was clearly fraudulent, as it was predicated on practices

                                                                              12
                                                                          COMPLAINT
                                    Case 2:18-cv-09360 Document 1 Filed 11/01/18 Page 13 of 29 Page ID #:13



                               1    Health Net and Centene acknowledged were permitted by the terms of Health Net’s
                               2    plans, and which Health Net and Centene advised its shareholders needed to be fixed
                               3    going forward.
                               4          43.    In addition, Health Net stated that eligibility under the PPO policies was
                               5    limited to individuals who “continually reside” in a defined California area. But
                               6    Health Net had the authority to approve or disapprove enrollment applications, a
                               7    process with which the providers had no involvement. Moreover, under clear
                               8    California law, Health Net’s sole remedy if it made a mistake in approving an
                               9    application was to rescind coverage for any member who did not meet plan
                               10   requirements. The Plaintiff is informed and believes and thereupon alleges that at no
                               11   time during the relevant period, has Health Net ever rescinded a single plan issued in
                               12   California predicated on an assertion that the insured did not reside on a continual
Northridge, California 91324




                               13   basis in a defined California area.
 KANTOR & KANTOR LLP
  19839 Nordhoff Street

       (818) 886 2525




                               14         44.    Health Net also alleged that claim payment may not be appropriate if
                               15   improper payments (such as payment of premiums) or other consideration has been
                               16   made to patients “to induce procurement of services from your facility.” However,
                               17   neither federal nor California law prohibits third-party premium payment or cost
                               18   sharing assistance to prospective patients. Additionally, third-party payment of
                               19   premiums did not violate Health Net’s ACA Plans, since those plans did not contain
                               20   any provision prohibiting third party premium payments. In fact, as noted above, after
                               21   the merger closed, Centene’s CEO identified third party premium payments as one of
                               22   several “design flaws” found in Health Net’s ACA Plans and that one of the key plan
                               23   changes that Centene was making was placing “restrictions on third-party premium
                               24   payments, which were not included in the original 2016 offering.” As such, the
                               25   conduct of Manatt, Centene and Health Net in premising all or any part of a “special
                               26   investigation” on conduct which Centene and Health Net had publicly identified to its
                               27   shareholders, independent financial analysts, and the DOI as being part of a plan
                               28   design flaw which required alteration was clearly fraudulent.

                                                                              13
                                                                          COMPLAINT
                                    Case 2:18-cv-09360 Document 1 Filed 11/01/18 Page 14 of 29 Page ID #:14



                               1          45.    Health Net also developed a scheme to conceal its under-reserved
                               2    substance abuse treatment claims by introducing Claims Operations User’s Manual
                               3    2015-2016 Facility Behavioral Health Services for PPO Products Only, P&P 16-
                               4    0014. The pertinent sections of this manual provided instruction that Behavioral
                               5    Health Services (aka substance abuse treatment) claims would be “dropped into a
                               6    special queue to be worked.” The substance abuse treatment claims were to be sent
                               7    through a procedure initiated by the manual which placed substance abuse treatment
                               8    claims in a classic “catch 22” scenario. Whatever information was provided by the
                               9    provider went through an impossible and rigged “if- then” chart that inevitably led to
                               10   denial of the claims. If compliant medical records and authorization accompanied the
                               11   claim, the claims associate was to check the “provider notes” to see if the provider
                               12   had been removed from the SIU audit. This means that all California substance abuse
Northridge, California 91324




                               13   providers were automatically included on the SIU audit list at its inception despite the
 KANTOR & KANTOR LLP
  19839 Nordhoff Street

       (818) 886 2525




                               14   existence or non-existence of any information or evidence justifying their inclusion
                               15   on the list. It was then up to the individual substance abuse treatment provider to
                               16   prove that they should be removed from the list. In essence, they were being asked to
                               17   prove a negative, which was that they had not acted fraudulently. Each of the
                               18   substance abuse treatment providers placed on the SIU list had been deemed “guilty
                               19   until proven innocent.” Even if the provider had been removed from the audit list,
                               20   however, the substance use disorder claim was still to be referred to the SIU, and the
                               21   subject line of the transmittal was to indicate “behavioral health.”
                               22         46.    In May and June 2016, Health Net made significant revisions to P&P 16-
                               23   0014. Specifically, the revisions added instructions to “not pay [substance abuse]
                               24   claims at 75% of billed charges,” and to instead use the “Medicare percent conversion
                               25   factor.” Neither members nor providers were given notice of these changes in the
                               26   processing of claims. Once again, not paying the 75% reimbursement rate and using
                               27   the Medicare rate was nothing more than a component of Centene’s and Health Net’s
                               28

                                                                            14
                                                                        COMPLAINT
                                    Case 2:18-cv-09360 Document 1 Filed 11/01/18 Page 15 of 29 Page ID #:15



                               1    fraudulent scheme to retroactively resolve their financial problems created by their
                               2    own acknowledged “plan design flaws.”
                               3          47.    Perhaps Defendants’ most outrageous conduct was their repeated
                               4    meetings with multiple law enforcement entities and regulatory agencies, damaging
                               5    the good name and reputation of the Sovereign entities. In a power point presentation
                               6    prepared by Ken Julian of Manatt, Defendants falsely accused the Sovereign entities
                               7    of fraud, suggested “targets” of criminal investigations, misrepresented the contents
                               8    of interviews conducted by their SIU staff, and suggested legal theories for the
                               9    prosecution of criminal charges. Without having any legitimate factual basis to do so,
                               10   and knowing that all of Health Net’s financial problems were of its own making,
                               11   Julian improperly used his connections with his former colleagues to benefit his client
                               12   (Health Net) and to further its fraudulent scheme to resolve its financial problems by
Northridge, California 91324




                               13   improperly and dishonestly attempting to place the blame for its own plan design
 KANTOR & KANTOR LLP
  19839 Nordhoff Street

       (818) 886 2525




                               14   flaws on out of network substance abuse treatment.
                               15         48.    At the urging of Defendants, on the morning of June 13, 2017, more than
                               16   100 armed guards from the FBI, U.S. Department of Health and Human Services,
                               17   IRS, DHCS, and several other agencies, simultaneously executed search warrants at
                               18   six Sovereign locations across southern California and the home of its CEO, Dr.
                               19   Tonmoy Sharma. Mental health patients and others recovering from substance abuse
                               20   addiction, as well as their counselors, medical care providers, and Sovereign
                               21   employees, were ordered to line up and physically escorted from their rehabilitative
                               22   activities while government agents seized business and personal documents. Agents,
                               23   some with weapons drawn, immediately separated patients from employees,
                               24   confining employees to conference rooms and lobbies and forcing patients, suffering
                               25   from PTSD and anxiety, to stand outside with armed agents. Patients and employees
                               26   were searched and interrogated; cell phones were confiscated.
                               27
                               28

                                                                            15
                                                                        COMPLAINT
                                    Case 2:18-cv-09360 Document 1 Filed 11/01/18 Page 16 of 29 Page ID #:16



                               1                       DOI ISSUES ORDERS TO SHOW CAUSE
                               2          49.    The California DOI has seen through Health Net’s and Centene’s
                               3    schemes. On June 23, 2017, the DOI issued an Order to Show Cause (“OSC”) to
                               4    Health Net, stating that it had received hundreds of complaints from out-of-network
                               5    substance abuse providers about Health Net’s handling of claims for treatment of
                               6    Health Net insureds. The OSC alleges that Health Net’s refusal to honor the plan
                               7    language, requiring reimbursement at 75% of billed charges, evidences unfair claims
                               8    practices, violations of the Mental Health Parity Act, and unfair and/or deceptive act
                               9    of practices in violation of California Insurance Code Section 790.03.
                               10         50.    Plaintiff is informed and believe that Health Net and Centene
                               11   misrepresented to the DOI that it was resolving the claims of the out of network
                               12   substance abuse providers. But it has refused and failed to do so with respect to
Northridge, California 91324




                               13   Plaintiff and others who have rightfully exercised their rights, as assignees of Health
 KANTOR & KANTOR LLP
  19839 Nordhoff Street

       (818) 886 2525




                               14   Net insureds, to pursue payment of the outstanding claims. Nevertheless, in August
                               15   2017, the California DOI withdrew the OSC.
                               16         51.    However, on July 24, 2018, the DOI issued a new OSC against Health
                               17   Net, again alleging that its conduct in refusing to honor the plan language violates the
                               18   law. The California DOI has added that Health Net’s referral of all claims to its SIU
                               19   unit “directly upon receipt of the claims payment request, prior to performing a
                               20   reasonable review of the claim” and placing providers “on an audit list and then
                               21   require[ing them] to prove that they should be removed from the list before any
                               22   payment was made” “resulted in illegitimate denials and delayed payment of claims”
                               23   and “is an unreasonable standard for the investigation and processing of claims.”
                               24   A true and correct copy of the July 24, 2018 OSC is attached hereto as Exhibit A.
                               25                         INTENTIONAL INTERENCE WITH
                               26                     PROSPECTIVE ECONOMIC ADVANTAGE
                               27         52.    Plaintiff incorporates by reference all paragraphs alleged above.
                               28

                                                                            16
                                                                        COMPLAINT
                                    Case 2:18-cv-09360 Document 1 Filed 11/01/18 Page 17 of 29 Page ID #:17



                               1          53.    This cause of action is brought by Plaintiff in its own right, not as
                               2    assignee of its former patients.
                               3          54.    Prior to and throughout 2015, Plaintiff had an economic relationship
                               4    with Health Net members who exercised their right to use their out of network benefit
                               5    in obtaining mental health treatment. Pursuant to that relationship, Plaintiff provided
                               6    mental health treatment to those patients and billed Health Net for that treatment.
                               7    Health Net, therefore, was aware of Plaintiff’s economic relationship with its
                               8    members.
                               9          55.    As described above, in late 2015 or early 2016, Health Net decided that
                               10   it wanted to discourage its members from exercising their rights to utilize their out of
                               11   network benefit to obtain behavioral health treatment from Plaintiff. In addition,
                               12   Health Net and Centene wanted to avoid the defects in Health Net’s plan designs. To
Northridge, California 91324




                               13   accomplish these goals, Defendants engaged in the following unlawful acts, among
 KANTOR & KANTOR LLP
  19839 Nordhoff Street

       (818) 886 2525




                               14   others, designed to disrupt the relationship between Plaintiff and Health Net
                               15   members:
                               16                a.     Defendants “pended” and referred all claims submitted by
                               17         Plaintiff Sovereign entities and facilities to its Special Investigations Unit,
                               18         prior to performing a reasonable review of the claim. This conduct is an
                               19         unreasonable standard for the investigation and processing of claims, in
                               20         violation of California Ins. Code § 790.03(h)(3) & (5) and §10123.13, and
                               21         Cal. Code of Regs., tit. 10, § 2695.7(d).
                               22                b.     Defendants sent Sovereign entities and facilities letters stating
                               23         that payment of claims was contingent on submission of extensive
                               24         documentation and attestation of certain facts, many of which were irrelevant
                               25         to the processing of the claims. This conduct constituted an unlawful failure
                               26         to conduct and diligently pursue a thorough, fair and objective investigation
                               27         of claims and resulted in unreasonable delays and denial of legitimate claims,
                               28

                                                                             17
                                                                         COMPLAINT
                                    Case 2:18-cv-09360 Document 1 Filed 11/01/18 Page 18 of 29 Page ID #:18



                               1          in violation of California Ins. Code §790.03(h)(3) & (5) and §10123.13, and
                               2          Cal. Code of Regs., tit. 10, § 2695.7(d).
                               3                 c.      Defendants refused to pay claims based on the clear plan
                               4          language, which required reimbursement at 75% of billed charges, but instead
                               5          substituted a bundled per diem Medicare rate for an entirely different service
                               6          furnished by an entirely different type of facility. This conduct was a
                               7          misrepresentation of the applicable plan language and resulted in
                               8          underpayment and unfair processing of claims, in violation of California Ins.
                               9          Code § 790.03(h) (3) & (5) and §10123.13, and Cal. Code of Regs., tit. 10,
                               10         § 2695.7(d).
                               11                d.      Defendants refused to pay any amount on the vast majority of
                               12         claims submitted by Plaintiff, despite the fact that the treatment had been
Northridge, California 91324




                               13         authorized by Health Net, in violation of California Ins. Code § 796.04.
 KANTOR & KANTOR LLP
  19839 Nordhoff Street

       (818) 886 2525




                               14                e.      Defendants falsely accused the Sovereign entities of illegal
                               15         conduct, damaging the good name and reputation of the Sovereign entities
                               16         and facilities, and causing Health Net members to stop wanting to utilize
                               17         Sovereign facilities for their mental health treatment.
                               18                f.      Defendants’ conduct was targeted at behavioral health providers,
                               19         not providers of medical/surgical benefits, in violation of Federal Mental
                               20         Health Parity and Addiction Equity Act of 2008, and the California Mental
                               21         Health Parity Act, California Ins. Code §§ 10112.27(a)(2)(D) and 10144.4.
                               22         56.    As a direct result of Defendants’ conduct, Plaintiff and the Sovereign
                               23   entities and facilities were unable to continue treating Health Net members who
                               24   wanted to exercise their right to use their out of network benefit.
                               25         57.    In 2015, the Sovereign entities were valued at approximately $625
                               26   million. In 2018, as a further direct result of Health Net’s conduct, Plaintiff was
                               27   unable to sustain their operations, and was forced to close its treatment facilities.
                               28

                                                                             18
                                                                         COMPLAINT
                                    Case 2:18-cv-09360 Document 1 Filed 11/01/18 Page 19 of 29 Page ID #:19



                               1          58.    Plaintiff has been damaged in an amount to be determined at trial, but
                               2    which exceeds $625,000,000.00.
                               3          59.    Defendants’ conduct, described herein, was intended to cause injury to
                               4    Plaintiff or was carried out by Defendants with a willful and conscious disregard of
                               5    the rights of Plaintiff, subjected Plaintiff to cruel and unjust hardship in conscious
                               6    disregard to its rights, and was an intentional misrepresentation, deceit, or
                               7    concealment of a material fact known to Defendants with the intention to deprive
                               8    Plaintiff of property, legal rights, or to otherwise cause injury, such as to constitute
                               9    malice oppression or fraud under California Civil Code section 3294, thereby
                               10   entitling Plaintiff to punitive damages in an amount appropriate to punish or set an
                               11   example of Defendants.
                               12                                 REQUEST FOR RELIEF
Northridge, California 91324




                               13         WHEREFORE, Plaintiff prays for judgment against Defendants as follows:
 KANTOR & KANTOR LLP
  19839 Nordhoff Street

       (818) 886 2525




                               14         1.     Damages for interference with prospective economic advantage, in an
                               15   amount to be determined at the time of trial but in excess of $625,000,000, plus
                               16   interest, including prejudgment interest;
                               17         2.     General damages and other incidental damages;
                               18         3.     Punitive and exemplary damages in an amount in excess of
                               19   $500,000,000;
                               20         4.     Costs of suit incurred herein; and
                               21         5.     Such other and further relief as the Court deems just and proper.
                               22
                               23   Dated: November 1, 2018                        KANTOR & KANTOR, LLP
                               24
                               25                                           By:     /s/ Lisa S. Kantor
                                                                                   Attorneys for Plaintiff,
                               26                                                  Sovereign Asset Management, Inc.
                               27
                               28

                                                                             19
                                                                         COMPLAINT
                                    Case 2:18-cv-09360 Document 1 Filed 11/01/18 Page 20 of 29 Page ID #:20



                               1                             DEMAND FOR JURY TRIAL
                               2          Plaintiff Sovereign Asset Management, Inc. hereby demands a trial by jury.
                               3
                               4    Dated: November 1, 2018                    KANTOR & KANTOR, LLP
                               5
                               6                                         By:    /s/ Lisa S. Kantor
                                                                               Attorneys for Plaintiff,
                               7                                               Sovereign Asset Management, Inc.
                               8
                               9
                               10
                               11
                               12
Northridge, California 91324




                               13
 KANTOR & KANTOR LLP
  19839 Nordhoff Street

       (818) 886 2525




                               14
                               15
                               16
                               17
                               18
                               19
                               20
                               21
                               22
                               23
                               24
                               25
                               26
                               27
                               28

                                                                          20
                                                                      COMPLAINT
Case 2:18-cv-09360 Document 1 Filed 11/01/18 Page 21 of 29 Page ID #:21




    EXHIBIT A
                    Case 2:18-cv-09360 Document 1 Filed 11/01/18 Page 22 of 29 Page ID #:22


                          TERESA R. CAMPBELL, SBN:l62105
                          California Department of Insurance
                2         45 Fremont St., 2JS1 floor
                          San Francisco, CA 94I 05
                3         Telephone: (4I5) 538-4126
                          Facsimile: (415) 904-5490
                4
                          Attorney for
                5         CALIFORNIA DEPARTMENT OF INSURANCE

                6

                7

                8                                   BEFORE THE INSURANCE COMMISSIONER

                9                                            OF THE STATE OF CALIFORNIA

               IO

               II

               I2         In the Matter of the Certificate of Authority                 CDI File No. UPA-20 16-00005
                          of:
               I3                                                                       ORDER TO SHOW CAUSE
                          HEALTH NET LIFE INSURANCE                                     (Insurance Code §§ 790.03 and 790.05); and
               I4         COMPANY,
                                                                                        NOTICE OF NONCOMPLIANCE AND
               I5                                        Respondent.                    HEARING
               I6                                                                       (Insurance Code§§ 790.02, 790.03 , and
                                                                                        790.05); and
               I7
                                                                                        DEMAND
               I8                                                                       (Insurance Code§ 790.035.).
               I9

               20                The California Department oflnsurance alleges:

               2I

               22                          JURISDICTION, PARTIES, AND APPLICABLE STATUTES

               23                 1.       Respondent, HEALTH NET LIFE INSURANCE COMPANY ("Health Net"),

               24     domiciled in California, holds a Certificate of Authority to transact the business of life and

               25     disability insurance in the State of California, pursuant to § 700 et seq. of the California Insurance

               26     Code 1.

               27

               28
                      1   Un less otherwise stated, all references are to the California Insurance Code.


# 1079904. 1
               Case 2:18-cv-09360 Document 1 Filed 11/01/18 Page 23 of 29 Page ID #:23


                1          2.      California Insurance Code§ 700(c) provides that, after the issuance of a certificate

                2 of authority, the holder must continue to comply with all requirements set forth in the insurance

                3 Code and all other applicable laws of this State.

                4          3.       California Insurance Code §§ 730, 733, 734, and 790.04 authorize the

                5 Commissioner to access all records of an insurer and grant the power to examine the affairs of
                6 every person engaged in the business of insurance to determine if such person violated provisions

                7 of the Insurance Code.

                8          4.      California Insurance Code § 790.02 prohibits any in surer from engaging in this

                9 State "in any trade practice which is ... an unfair method of competition or an unfair or deceptive

               1 0 act or practice in the business of insurance."

               11          5.      California Insurance Code§ 790.03 defines unfair methods of competition and

               12 unfair and deceptive acts or practices in the business of insurance.

               13          6.      California Insurance Code§ 790.035 provides that any person who engages in any

               14 unfair method of competition or any unfair or deceptive act or practice defined in § 790.03 is

               15 liable to the state for a civil penalty not to exceed five thousand dollars ($5,000) for each act, or,
               16 if the act or practice was willful , a civil penalty not to exceed ten thousand dollars ($1 0,000) for

               17 each act. The commissioner shall have the discretion to establish what constitutes an act.

               18

               19                                     FACTUAL ALLEGATIONS

               20          7.      The Department has received hundreds of complaints from out-of-network

               21 residential treatment centers ("Complainants") pertaining to Health Net's handling of claims for

               22 substance use disorder treatment received in 2015 and 2016 by Health Net insureds.

               23          8.      The services at issue were provided by the complainants to insureds covered by

               24 Health Net's 2015 and/or 2016 individual market PPO policy.

               25          9.      For non-emergent services, the 2016 policy provides that the "Maximum

               26 Allowable Amount" is determined as follows:

               27
                           •    Maximum Allowable Amount for Physician services is determ ined by
               28
                                applying the 85th percentile from the database of Physician charges from the
# 1079904. 1                                                            2
             Case 2:18-cv-09360 Document 1 Filed 11/01/18 Page 24 of 29 Page ID #:24


              1                FAIR Health RV Benchmarks or a similar type of database of Physician
                               charges.
              2          •     For all other types of services, Maximum Allowable Amount is determined
              3                by applying a percentage of what Medicare would allow (known as the
                               Medicare allowable amount). The Maximum Allowable Amount for such
              4                services is 190% of the Medicare allowable amount.
                         •     In the event the applicable service or database does not include an amount for
              5                the service or supply provided, Maximum Allowable Amount shall be
                               deemed to be 75% of the covered charges billed by the provider.
              6
              7          10.      Complainants also provided services to insureds covered by 2015 individual

              8 market PPO policies. The methodologies for determining the maximum allowable amount in the

              9 20 15 and 2016 individual market PPO policies for non-emergent services are identical except for

             10 the "Physician services" provision. The 2015 policy provides that "Maximum Allowable Amount

             11 for Physician services is determined by applying a designated percentile from the database of

             12 Physician charges from the FAIR Health RV Benchmarks or a similar type of database of

             13 Physician charges."
             14          11.      Medicare does not provide a rate for inpatient or outpatient residential treatment

             15 center faci lity charges because such faci lities are not eligible to participate in Medicare.

             16 Consequently, pursuant to the terms of the policy, Health Net should pay facility claims for

             17 inpatient and outpatient care billed by residential treatment centers based on 7 5% of the charges

             18 billed by the facility.
             19          12.      Health Net paid claims for inpatient and outpatient substance use disorder services
             20 billed by residential treatment centers by substituting a bundled per diem Medicare rate for an
             21 entirely different service furnished by an entirely different type of facility.

             22          13.      The policy language does not support Health Net' s substitution methodology and
             23 Health Net's payment under this methodology is a misrepresentation of the policy terms and
             24 resulted in the underpayment and unfair settlement of claims.
             25          14.      The complainants provided services to insureds covered by the 2015 and 20 16
             26 individual market PPO policies expecting to be paid pursuant to the express terms of those
             27 policies. However, Health Net did not pay their claims pursuant to the terms of the policy,
             28 instead using an improper methodology not supported by the terms of the policy.

#1079904.1                                                             3
              Case 2:18-cv-09360 Document 1 Filed 11/01/18 Page 25 of 29 Page ID #:25


               1          15.    On or about January 2016, Health Net began referring all Complainants' claims to

               2 its Special Investigations Unit ("SIU") directly upon receipt of the claims payment request, prior

               3 to performing a reasonable review of the claim. Consequently, complainants were placed on an

               4 audit list and then required to prove that they should be removed from the list before any payment
               5 was made. Health Net's SIU sent form letters to claimants stating that payment was contingent
               6 on submission of extensive documentation concerning the claims and insureds to whom services
               7 were rendered, as well as an attestation of certain facts. These business practices resulted in

               8 illegitimate denials and delayed payment of claims. Referring claims requests without proper
               9 investigation is an unreasonable standard for the investigation and processing of claims.
              10          16.    Based on the facts alleged above, Health Net's liability under the terms of the

              11 policy was reasonably clear.
              12
              13                                   STATUTORY ALLEGATIONS
              14                                  UNFAIR CLAIMS PRACTICES
              15          17.    The Department alleges that the acts described in paragraphs 7 through1 6 evidence

              16 a business practice of misrepresenting to claimants pertinent facts or insurance policy provisions

              17 relating to a coverage at issue, in violation of California Insurance Code § 790.03(h)(l ).

              18          18.    The Department alleges that the acts described in paragraphs 7 through 16 evidence

              19 a business practice of failing to adopt and implement reasonable standards for the prompt

              20 investigation and processing of claims arising under its insurance policies, in violation of

              21 California Insurance Code§ 790.03(h)(3).
              22          19.    The Department alleges that the acts described in paragraphs 7 throughl 6 evidence

              23 a business practice of failing to attempt in good faith to effectuate prompt, fair and equitable

              24 settlements of claims in which liability had become reasonably clear, in violati on of California

              25 Insurance Code § 790.03(h)(5).

              26          20.    The Department alleges that the acts described in paragraphs 7 through 16 evidence

              27 a business practice of failing to conduct and diligently pursue a thorough, fair and obj ective

              28 investigation, and of persisting in seeking information not reasonably required for or material to

# 1079904.1                                                           4
              Case 2:18-cv-09360 Document 1 Filed 11/01/18 Page 26 of 29 Page ID #:26


               1 the re~olution of a claim dispute, in violation of Cal. Code Regs., tit.l 0, § 2695.7(d) and
               2 California Insurance Code§ 790.03(h)(3) and (h)(5).
               3         2 1.    The Department alleges that the facts alleged in paragraphs 7 through 16 herein

               4 demonstrate that Health Net has engaged in acts which constitute an unfair method of competition
               5 and/or unfair or deceptive acts or practices in this State, in violation of California Insurance Code
               6 § 790.03. Therefore, Health Net's conduct constitutes grounds for the Commissioner to assess a
               7 monetary penalty, pursuant to California Insurance Code § 790.035.
               8
               9                                MENTAL HEALTH PARITY ACT

              10         22.     The Department further alleges that the acts described in paragraphs 7 throughl 4

              11 evidence Health Net's failure to comply with the federal Mental Health Parity and Add iction
              12 Equity Act of 2008 because it improperly applied the substitution methodology and audit
              13 practices described in paragraphs 7 through16 to claims for mental health and substance use
              14 disorder services, in violation of California Insurance Code §§ 10112.27(a)(2)(D) and 10144.4.
              15
              16                           OTHER INSURANCE CODE VIOLATIONS

              17         23.     The Department hereby notifies Health Net that, based upon the facts alleged

              18 herein, Health Net is in violation of California Insurance Code§§ 700(c) and 790.02.
              19
              20                            NOTICE AND DEMAND PURSUANT TO

              21                      CALIFORNIA INSURANCE CODE §§ 790.035 and 790.05

              22         1. PLEASE TAKE NOTICE that the Commissioner may, as a result of the actions set

              23 forth above, and pursuant to California Insurance Code § 790.035, seek monetary penalties up to:
              24                 a.      Five thousand dollars ($5,000.00) for each act of unfair competiti on or

              25                         unfair or deceptive practice alleged above that is proved non-willful; and

              26                 b.      Ten thousand dollars ($ 10,000) for each act of unfair competition or unfair

              27                         or deceptive practice alleged above that is proved willful.

              28

# 1079904.1                                                           5
               Case 2:18-cv-09360 Document 1 Filed 11/01/18 Page 27 of 29 Page ID #:27


                1                                     ORDER TO SHOW CAUSE

                2           PURSUANT TO CALIFORNIA INSURANCE CODE §§ 790.03 and 790.05

                3          2. WHEREAS , the Commissioner has reason to believe, based upon the facts set forth

                4 herein, that Health Net has engaged in or is engaging in unfair methods of competition and/or

                5 unfair or deceptive acts or practices in this State as defined in California Insurance Code

                6 790.03(h);

                7          3. WHEREAS, the Commissioner has reason to believe that a proceeding by the

                8 Commissioner would be in the public interest, he hereby issues the herein Order to Show Cause,

                9 pursuant to California Insurance Code § 790.05, containing a statement of the charges and Health

               10 Net's potential liability; and,

               11          4. THEREFORE, the Department hereby notifies Health Net that a hearing shall be held

               12 at a time and place to be determined which shall not be less than 30 days after service of the

               13 herein Order to Show Cause to determine whether the Commissioner should issue an Order to pay

               14 the penalties imposed by California Insurance Code§§ 790.035, and cease and desist from such

               15 acts or practices.

               16

               17          WHEREFORE, the Department prays for the following:

               18          1.     An Order to Cease and Desist against Health Net from engaging in unfair methods

               19 of competition and unfair and deceptive acts or practices in the business of life and disability

               20 insurance in violation of California Insurance Code§ 790.03 ; and,

               21          2.     The imposition of monetary penalties against Health Net as provided by law,

               22 pursuant to California Insurance Code § 790.035, of up to five thousand dollars ($5 ,000) for each

               23 of the acts of unfair competition or unfair or deceptive acts or practices alleged above that are

               24 non-willful; or up to ten thousand dollars ($1 0,000) for each act of unfair competition or unfair or

               25 deceptive practices alleged above that are willful; and,

               26         3.      The imposition of such other equitable relief, including restitution, as may be

               27 necessary to redress the violations set forth above; and,

               28         4.      The imposition of such further relief as may be just and proper.

If 1079904.1                                                           6
              Case 2:18-cv-09360 Document 1 Filed 11/01/18 Page 28 of 29 Page ID #:28


               1
               2
               3
               4
                   Dated : July 21:J._, 20 17   CALIFORNIA DEPARTMENT OF INSURANCE
               5
               6
               7
                                                    By:
               8                                          TERESA R. CAMPBELL
                                                          Assistant Chief Counse l
               9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

111079904.1                                                    7
    Case 2:18-cv-09360 Document 1 Filed 11/01/18 Page 29 of 29 Page ID #:29



In the Matter ofthe Certificate of Authority of:   ) DECLARATION OF SERVICE BY MAIL
                                                   )
                                                   )
                                                   )
HEALTH NET LIFE INSURANCE                          ) CDI File No. UPA-20 16-00005
COMPANY                                            ~
                                                   )
                                                   )
Respondent.                                        ~
                                                   )
                                                   )
_______________________________ )
I am over the age of 18 years, and not a party to this cause.

I am an employee at the Department of Insurance, State of California, employed at 45 Fremont
Street, 21st Floor, San Francisco, CA 94105.

On July 24, 2018, at San Francisco, California, I sealed into an envelope and deposited in the United
States mail , postage there upon fully prepaid, true copies of the following documents in the above
entitled matter; the original, or a true copy, of each document served is attached hereto; said copies
were addressed as follows:


C       ORDER TO SHOW CAUSE AND DECLARATION OF SERVICE were mailed to:


        Greg Pimstone                                      BY CERTIFIED & US MAIL
        Manatt, Phelps, & Phillips, LLC                    7018 0360 0000 1629 6753
        11 355 W. Olympic Bl vd.
        Los Angeles, CA 90064
        gpimstonerZV,manatt .com


I declare under penalty of perjury that the foregoing is true and correct.

Executed on July 24, 2018, at San Francisco, California.




                                                            ~ L
                                                            ~eclarant


#1080962 t c:rb
